Exhibit 10.5

Non-Qualified Stock Option Agreement under

the DaVita Inc. 2002 Equity Compensation Plan

- Board of Directors

 

Primary Terms

    

Optionee:

   Sample Example

SSN:

   123-45-6789

Address:

   1234 Any Street    Apt. #A    Any Town, US 12345

Grant Date:

   January 1, 2008

Options Granted:

   12,000

Option Price per Share:

   $55.0000

Expiration Date:

   January 1, 2013

Plan Name:

   2002 Equity Compensation Plan

Plan ID#:

   2002

Vesting Schedule:

   100% after 1 year    12,000 on 01/01/2009

The terms set forth above, together with the terms and conditions attached,
constitute one agreement.

Note: Please mark and initial any correction to the Name, SSN and/or Address
shown on this page before returning a signed copy of this agreement to the Stock
Plan Administrator.



--------------------------------------------------------------------------------

This Non-Qualified Stock Option Agreement is dated as of January 1, 2008 (“Grant
Date”) by and between DaVita Inc., a Delaware corporation (“Company”) and Sample
Example (“Optionee”) pursuant to the Company’s 2002 Equity Compensation Plan
(“Plan”). Capitalized terms that are used but not defined in this document shall
have the meanings set forth in the Plan.

1. Grant of Option.

(a) The Company hereby grants to the Optionee the right (“Option”) to purchase
all or any portion of 12,000 shares (“Shares”) of the common stock of the
Company (“Common Stock”) at a purchase price of $55.0000 per share (“Option
Price”).

(b) It is intended that this Option will not qualify for treatment as an
incentive stock option under Internal Revenue Code (“Code”) Section 422.

2. Term of Option.

(a) This Option shall be effective for the period (“Term”) from the Grant Date
shown above through January 1, 2013 (“Expiration Date”).

(b) This Option shall expire and cease to be exercisable on the earlier to occur
of:

(i) the Expiration Date,

(ii) the date which is three (3) months after the date on which the Optionee’s
membership on the Board of Directors of the Company terminates unless such
termination is the result of Optionee’s death (or Optionee dies during the three
(3) month period following the termination of his or her membership on the Board
of Directors of the Company) or Optionee was disabled (within the meaning of
Section 22(e)(3) of the Code) at the time of such termination of membership on
the Board of Directors of the Company, or

(iii) the date which is one (1) year from the date of termination of Optionee’s
membership on the Board of Directors if such termination is the result of
Optionee’s death (or Optionee dies during the three (3) month period following
the termination of his or her membership on the Board of Directors of the
Company) or Optionee was disabled (within the meaning of Section 22(e)(3) of the
Code) at the time of such termination of membership on the Board of Directors.

3. Exerciseability.

(a) The shares subject to this Option shall become exerciseable (“vest”) on the
dates indicated under the Vesting Schedule above such that this Option shall be
fully exerciseable on the last date listed on such table; provided, however,
that such vesting shall cease at the time Optionee ceases to be a member of the
Company’s Board of Directors.

(b) These installments shall be cumulative, so that this Option may be exercised
as to any or all of the Shares covered by an installment at any time or times
after the installment becomes vested and until this Option terminates.

(c) The foregoing notwithstanding, in the event that either (i) in connection
with a “Change of Control” (defined below), the “Acquiror” (defined below) fails
to assume, convert or replace this Award, or (ii) your Board service is
terminated within the twenty-four (24) month period following a Change of
Control by the Company (or the Acquiror) other than for “Cause” (defined below),
then, in any such case, the Option shall automatically vest and become
immediately exercisable in its entirety, such vesting to be effective as of
immediately prior to the effective date of the Change of Control in the case of
(i), and as of the date of termination of the Optionee’s service in the case of
(ii).

A “Change of Control” is defined herein as (i) any transaction or series of
transactions in which any person or group (within the meaning of Rule 13d-5
under the Exchange Act and Sections 13(d) and 14(d) under the Exchange Act)
becomes the direct or indirect “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), by way of a stock issuance, tender



--------------------------------------------------------------------------------

offer, merger, consolidation, other business combination or otherwise, of
greater than 50% of the total voting power (on a fully diluted basis as if all
convertible securities had been converted and all warrants and options had been
exercised) entitled to vote in the election of directors of the Company
(including any transaction in which the Company becomes a wholly-owned or
majority-owned subsidiary of another corporation), or

(ii) any transaction in which assets representing more than 50% of the total
gross fair market value of the Company’s assets are sold, provided, however,
that no transaction contemplated by clauses (i) through (ii) above shall
constitute a Change of Control if both (x) the person acting as the Chief
Executive Officer of the Company for the 6 months prior to such transaction
becomes the Chief Executive Officer or Executive Chairman of the Board of
Directors of the entity that has acquired control of the Company as a result of
such transaction (the “Acquiror”) immediately after such transaction and remains
the Chief Executive Officer or Executive Chairman of the Board of Directors for
not less than one year following the transaction and (y) a majority of the
Acquiror’s board of directors immediately after such transaction consist of
persons who were directors of the Company immediately prior to such transaction.

Cause will mean: (1) a material breach by you of your duties and
responsibilities to the extent that they do not differ in any material respect
from your duties and responsibilities during the ninety (90)-day period
immediately prior to a Change in Control (other than as a result of incapacity
due to physical or mental illness) which is demonstrably willful and deliberate
on your part, which is committed in bad faith or without reasonable belief that
such breach is in the best interests of the Company and which is not remedied in
a reasonable period of time after receipt of written notice from the Company
specifying such breach; (2) willful misconduct or gross negligence which results
in material harm to the Company; or (3) your conviction of, or a plea of nolo
contendere by you, to a felony or other crime involving fraud or dishonesty; or
(4) willful violation of Company policies which results in material harm to the
Company.

(d) In the event that the Optionee ceases to be a member of the Company’s Board
of Directors (whether by reason of death or otherwise), the number of shares
with respect to which this Option may be exercised shall not be accelerated.

4. Method of Exercising.

This Option may be exercised by the Optionee upon delivery of the following
documents to the Company at its principal executive offices:

(a) Written notice, in the form of a completed exercise election form,
specifying the number of full Shares to be purchased;

(b) Payment of the full purchase price therefor in cash, by check, or in such
other form of lawful consideration as the Committee may approve from time to
time; and

(c) Such agreements or undertakings that are required by the Committee pursuant
to the Plan.

5. Assignments.

(a) This Option shall be exerciseable only by the Optionee during the Optionee’s
lifetime.

(b) The rights of the Optionee under this Option may not be assigned or
transferred except by will or by the laws of descent and distribution.

6. No Rights as a Stockholder.

The Optionee shall have no rights as a stockholder of any Shares covered by this
Option until the date such Shares have been issued to him or her following the
exercise of the Option.

7. Interpretation of Option.

(a) This Option is made under the provisions of the Plan and shall be
interpreted in a manner consistent with it.



--------------------------------------------------------------------------------

(b) Any provision in this Option inconsistent with the Plan shall be superseded
and governed by the Plan.

8. Restrictions on Transfer of Shares.

The Optionee acknowledges that the Shares issued upon exercise of this Option
may be subject to such restrictions on transfer as the Company may deem
necessary to comply with all applicable state and federal securities laws and
regulations.

9. Amendments.

This Option may be amended at any time with the consent of the Company and the
Optionee.

10. Confidentiality.

Optionee shall not at any time disclose or use for Optionee’s direct or indirect
personal benefit or purposes or for the benefit or purposes of any person, firm,
partnership, joint venture, association, corporation, or other business
organization, entity or enterprise other than the Company or any of its
subsidiaries or affiliates (whether during or after the termination of
Optionee’s membership on the Board of Directors of the Company), any trade
secret, information, data or other confidential information relating to
customers, development programs, costs, marketing plans, acquisitions and
investments, sales activities, promotions, credit and financial data, financing
methods, plans of the business and affairs of the Company generally, or any of
its subsidiaries or affiliates; provided, however, that the foregoing shall not
apply to (i) information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Optionee’s breach of this Section 10 or (ii) disclosure that is required by any
applicable law, rule or regulation (including compliance with any oral or
written interrogatories or requests for information or documents pursuant to any
subpoena or in connection with discovery proceedings in any litigation or
similar process to which Optionee may be subject); provided, however, that
Optionee shall provide the Company with at least ten (10) days’ advance written
notice of the legal requirement to disclose prior to disclosure and assist
DaVita as requested in obtaining a protective order or other similar relief.

11. Non-Solicitation.

Optionee agrees that while Optionee is a member of the Company’s Board of
Director’s and for the one-year period following termination of such
relationship, Optionee will not (a) directly or indirectly induce any employee
of the Company, its affiliates or its subsidiaries to terminate his or her
relationship with the Company or any of its affiliates or subsidiaries or
(b) take any action that results, or might reasonably result in any of the
foregoing. If Optionee breaches this provision, then (1) this Option shall
terminate effective on the date on which Optionee enters into such activity and
(2) the Company may seek temporary, preliminary, and permanent injunctive relief
to prevent any actual or threatened breach or continuation of any breach of this
Agreement without the necessity of proving actual damages or posting a bond or
other security (which Optionee hereby agrees to) and/or an order requiring
Optionee to repay the Company any gain realized by Optionee from exercising all
or a portion of this Option.

This agreement may be considered null and void at the discretion of the Company
if a signed copy is not returned to the Stock Plan Administrator for the Company
NO LATER THAN February 28, 2008.

In Witness Whereof, the Company and the Optionee have executed this Option as of
the date first written above.

 

Optionee

       

Company

 

     

 

Printed Name       Printed Name

 

     

 

Signature       Signature      

 

      Title